Exhibit 10.1


AMENDED AND RESTATED INTELLECTUAL PROPERTY PURCHASE AGREEMENT

        This AMENDED AND RESTATED INTELLECTUAL PROPERTY PURCHASE AGREEMENT is
entered into effective the 17th day of July 2008 (this “Agreement”), by and
between Almadoro Minerals Corp., a Nevada corporation (the “Company”) and
Michael Stemple, an individual (the “Seller”).


RECITALS

        WHEREAS, the Company desires to purchase certain intellectual property
assets of the Seller and the Seller desires to sell such assets to the Company
on the terms and conditions set forth in this Agreement.

        NOW, THEREFORE, in consideration of the premises and the mutual promises
herein made, and in consideration of the representations, warranties, and
covenants herein contained and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending to be legally bound, agree as follows:

1. Purchase and Sale


        Assets to Be Transferred. On the terms and subject to the conditions set
forth in this Agreement, the Seller hereby sells, assigns, transfers, conveys
and delivers to the Company, and the Company hereby purchases and assumes from
the Seller, free and clear of all liens, claims and encumbrances, all of the
Seller’s right, title and interest in and to all of the Intellectual Property
set forth on Schedule A to this Agreement (the “Purchased Assets”).

        Purchase Price. The Purchase Price shall be paid by the Company to
Seller simultaneous with the execution hereof by wire transfer of immediately
available funds. The “Purchase Price” shall be a cash payment in the aggregate
amount of five thousand dollars ($5,000).

        Not Applicable.

        1.4   Closing.    Subject to the terms and conditions of this Agreement,
the sale and purchase of the Purchased Assets and the assumption of the Assumed
Liabilities contemplated by this Agreement shall take place at a closing (the
“Closing”) to be held at the offices of Schlueter & Associates, P.C., 1050 17th
Street, Suite 1750, Denver, Colorado 80265 (or such other place as the Seller
and Company may agree), at 10:00 a.m., Denver, Colorado time, on the date hereof
(the “Closing Date”).

--------------------------------------------------------------------------------



2. Representations and Warranties of the Company


        The Company represents and warrants to the Seller as of the date hereof,
that:

        2.1   Organization and Qualification.   The Company is a corporation
duly incorporated or otherwise organized, validly existing and in good standing
under the laws of the state of Nevada, with the requisite power and authority to
own and use its properties and assets and to carry on its business as currently
conducted. The Company is not in violation of any of the provisions of its
articles of incorporation or bylaws.

        2.2   Authorization; Enforcement.   The Company has the requisite
corporate power and authority to conduct its business as it is currently being
conducted. The execution and delivery of this Agreement and the consummation by
it of the transactions contemplated hereby require no further consent or action
by the Company.

        2.3   No Conflicts.   The execution, delivery and performance of this
Agreement by the Company and the consummation by the Company does not and will
not: (i) conflict with or violate any provision of the Company’s articles of
incorporation or bylaws, or (ii) conflict with, or constitute a default (or an
event that with notice or lapse of time or both would become a default) under,
or give to others any rights of termination, amendment, acceleration or
cancellation (with or without notice, lapse of time or both) of any agreement,
credit facility, debt or other instrument (evidencing a Company debt or
otherwise) or other understanding to which the Company is a party or by which
any property or asset of the Company is bound or affected, or (iii) will not
result in a violation of any law, rule, regulation, order, judgment, injunction,
decree or other restriction of any court or governmental authority as currently
in effect to which the Company is subject (including federal and state
securities laws and regulations), or by which any property or asset of the
Company is bound or affected.

        2.4   Filings, Consents and Approvals.   The Company is not required to
obtain any consent, waiver, authorization or order of, give any notice to, or
make any filing or registration with, any court or other federal, state, local
or other governmental authority or other person in connection with the
execution, delivery and performance by the Company of this Agreement.

         2.5   Independent Investigation.

               (a)        The Company is an informed and sophisticated
participant in the transactions contemplated hereby. The Company acknowledges
that the Seller makes no representation or warranty as to the value of or
revenues obtainable from ownership of the Purchased Assets.

               (b)        The Company acknowledges that it and its
representatives and agents have been permitted full and complete access to the
Purchased Assets and any and all information the Company and its representatives
and agents have desired or requested to see and/or review, and that the Company
and its representatives and agents have had a full opportunity to meet with or
discuss via telephone with the Seller to discuss the Purchased Assets and
Assumed Liabilities.

--------------------------------------------------------------------------------



        2.6   Brokers.   The Company has not incurred, not will the Company
incur directly or indirectly, any liability for brokerage or finders’ fees or
agents’ commissions or any similar charges in connection with this Agreement or
any transaction contemplated hereby.

3. Representations and Warranties of the Seller


        The Seller represents and warrants to the Company as of the date hereof,
that:

        3.1   Authorization.   This Agreement has been duly executed by Seller,
and when delivered by Seller in accordance with the terms hereof, will
constitute the valid and legally binding obligation of Seller, enforceable
against him in accordance with its terms, except (i) as limited by general
equitable principles and applicable bankruptcy, insolvency, reorganization,
moratorium and other laws of general application affecting enforcement of
creditors’ rights generally, (ii) as limited by laws relating to the
availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.

        3.2   Authorization; Enforcement.   The execution and delivery of this
Agreement and the consummation by it of the transactions contemplated hereby
require no further consent or action by the Seller.

        3.3   No Conflicts.   The execution, delivery and performance of this
Agreement by the Seller and the consummation by the Seller does not and will
not: (i) conflict with, or constitute a default (or an event that with notice or
lapse of time or both would become a default) under, or give to others any
rights of termination, amendment, acceleration or cancellation (with or without
notice, lapse of time or both) of any agreement, credit facility, debt or other
instrument (evidencing a Seller debt or otherwise) or other understanding to
which the Seller is a party or by which any property or asset of the Seller is
bound or affected, or (ii) will not result in a violation of any law, rule,
regulation, order, judgment, injunction, decree or other restriction of any
court or governmental authority as currently in effect to which the Seller is
subject (including federal and state securities laws and regulations), or by
which any property or asset of the Seller is bound or affected.

        3.4   Filings, Consents and Approvals.   The Seller is not required to
obtain any consent, waiver, authorization or order of, give any notice to, or
make any filing or registration with, any court or other federal, state, local
or other governmental authority or other person in connection with the
execution, delivery and performance by the Seller of this Agreement.

        3.5   Brokers.   The Seller has not incurred, not will the Seller incur
directly or indirectly, any liability for brokerage or finders’ fees or agents’
commissions or any similar charges in connection with this Agreement or any
transaction contemplated hereby.

--------------------------------------------------------------------------------



        3.6   Purchased Assets.

    (a)        Exhibit A is an accurate and complete list of the Purchased
Assets. Seller owns and possesses all right, title and interest in the Purchased
Assets (free and clear of any lien, claim, encumbrance, security interest,
license, or other restriction). No written claim by any third party contesting
the validity, enforceability, use or ownership of any of the Purchased Assets
has been made against Seller or, to the knowledge of Seller, is threatened. The
Purchased Assets contains no trade secret or confidential information
misappropriated from a third party. To the knowledge of Seller, Seller has not
infringed upon, misappropriated, or otherwise come into conflict with any patent
intellectual property rights of third parties. Seller has not received any
charge, complaint, claim, demand or notice alleging any such interference,
infringement, misappropriation or violation (including any claim that the Seller
must license or refrain from using any intellectual property rights of any third
party relating to the Purchased Assets). To the knowledge of the Seller, no
third party has interfered with, infringed upon, misappropriated or otherwise
come into conflict with any intellectual property rights of the Purchased
Assets.


    (b)        With respect to each item of Intellectual Property included in
the Purchased Assets:


                                     (i)        each item is free from any
outstanding injunction, judgment, order, decree, ruling or charge;

                                     (ii)        no action, suit, proceeding,
hearing, investigation, charge, complaint, claim or demand is pending or, to the
knowledge of the Seller is threatened which challenges the legality, validity,
enforceability, use or ownership of the item; and

                                     (iii)        there is no currently
enforceable agreement by Seller to indemnify any customer for or against any
interference, infringement or misappropriation of any third party’s intellectual
property.

4. Covenants and Agreements


        4.1   Expenses.   Except as otherwise specifically provided herein, the
Company on the one hand and Seller on the other hand shall bear their respective
fees, costs and expenses incurred in connection with the preparation, execution
and performance of this Agreement and all related documents contemplated hereby
and the transactions contemplated hereby and thereby, including all fees and
expenses of their representatives and Agents.

        4.2   Public Announcements.   Any press release, public announcement or
similar publicity by the Parties with respect to this Agreement shall be subject
to the prior consent of the other Party, which consent shall not be unreasonably
withheld, unless such communication is required to be made by law or pursuant to
the rules and regulations of the Securities and Exchange Commission or an
equivalent agency.

--------------------------------------------------------------------------------



        4.3   Further Action.   Each party, at the request of the other party,
shall execute such documents and take such further actions as may be reasonably
required to carry out the provisions hereof and give effect to the transactions
contemplated hereby. From time to time after the Closing, the Company shall
prepare all documents and the Company and Seller shall take all actions
reasonably necessary to further the sale and assignment of the Purchased Assets
to the Company hereunder.

        4.4   Survival of the Representations and Warranties.   The
representations and warranties and covenants set forth in Sections 2, 3 and 4 of
this Agreement shall survive the Closing until the expiration of twenty-four
(24)months from the Closing Date. No claim for indemnity with respect to
breaches of representations and warranties may be brought by any party hereto,
other than a claim for fraud or intentional misrepresentation, after expiration
of the applicable survival period therefore as set forth in this Section 4.4.

        4.5   Investigation.   The representations, warranties, covenants and
agreements set forth in this Agreement shall not be affected or diminished in
any way by any investigation (or failure to investigate) at any time by or on
behalf of the party for whose benefit such representations, warranties,
covenants and agreements were made. All statements contained herein or in any
schedule, certificate, exhibit, list or other document required to be delivered
pursuant hereto, shall be deemed to be representations and warranties for
purposes of this Agreement; provided, that any knowledge or materiality
qualifications contained herein shall be applicable to such other documents.

        4.6   Full Access and Information; Confidentiality.   Seller has given
to the Company and its representatives full access to Seller’s properties,
books, records, contracts and commitments (collectively the “Records”) relating
to the Purchased Assets, as the Company has reasonably requested, and the
Company has furnished to Seller and its representatives all such information and
documents relating to the Company as Seller reasonably requested. Except as
provided for herein, each of the Parties will treat, and will cause its
representatives to treat, all information that they received in connection with
the transaction contemplated herein, if not in the public domain, as
confidential.

        4.7   Indemnification by the Seller.  From and after the Closing Date,
the Seller shall indemnify, defend and hold harmless the Company from and
against any Losses incurred or suffered as a result of or arising from:

    (a)        any breach of the representations or warranties of the Seller set
forth in Article 3; or


    (b)        the breach of any covenant, agreement or other obligation of the
Seller set forth in this Agreement.


--------------------------------------------------------------------------------



        4.8   Indemnification by the Company

    (a)               From and after the Closing Date, the Company shall
indemnify, defend and hold harmless the Seller from and against any Losses
incurred or suffered as a result of or arising from:


    (i)                any breach in any representation or warranty of the
Company set forth in Article 2; or


    (ii)                the breach of any covenant, agreement or other
obligation of the Company set forth in this Agreement.


    (b)               From and after the Closing Date, the Company shall
indemnify, defend and hold harmless the Seller from and against any Losses
incurred or suffered as a result of or arising from the Assumed Liabilities.


        4.9   Indemnity Procedure.   A party or parties hereto agreeing to be
responsible for or to indemnify against any matter pursuant to this Agreement is
referred to herein as the “Indemnifying Party” and the other party or parties
claiming indemnity is referred to as the “Indemnified Party”.

    (i)               An Indemnified Party under this Agreement shall, with
respect to claims asserted against such party by any third party, give written
notice to the Indemnifying Party of any liability which might give rise to a
claim for indemnity under this Agreement within thirty (30) calendar days of the
receipt of any written claim from any such third party, but not later than
twenty (20) days prior to the date any answer or responsive pleading is due, and
with respect to other matters for which the Indemnified Party may seek
indemnification, give prompt written notice to the Indemnifying Party of any
liability which might give rise to a claim for indemnity; provided, however,
that any failure to give such notice will not waive any rights of the
Indemnified Party except to the extent the rights of the Indemnifying Party are
materially prejudiced.


    (ii)               The Indemnifying Party shall have the right, at its
election, to take over the defense or settlement of such claim by giving written
notice to the Indemnified Party at least fifteen (15) days prior to the time
when an answer or other responsive pleading or notice with respect thereto is
required. If the Indemnifying Party makes such election, it may conduct the
defense of such claim through counsel of its choosing (subject to the
Indemnified Party’s approval of such counsel, which approval shall not be
unreasonably withheld), shall be solely responsible for the expenses of such
defense and shall be bound by the results of its defense or settlement of the
claim. The Indemnifying Party shall not settle any such claim without prior
notice to and consultation with the Indemnified Party, and no such settlement
involving any equitable relief or which might have an adverse effect on the
Indemnified Party may be agreed to without the written consent of the
Indemnified Party (which consent shall not be unreasonably withheld). So long as
the Indemnifying Party is diligently contesting any such claim in good faith,
the Indemnified Party may pay or settle such claim only at its own expense and
the Indemnifying Party will not be responsible for the fees of separate legal
counsel to the Indemnified Party, unless the named parties to any proceeding
include both parties and representation of both parties by the same counsel
would be inappropriate. If the Indemnifying Party does not make such election,
or having made such election does not, in the reasonable opinion of the
Indemnified Party proceed diligently to defend such claim, then the Indemnified
Party may (after written notice to the Indemnifying Party), at the expense of
the Indemnifying Party, elect to take over the defense of and proceed to handle
such claim in its discretion and the Indemnifying Party shall be bound by any
defense or settlement that the Indemnified Party may make in good faith with
respect to such claim. In connection therewith, the Indemnifying Party will
fully cooperate with the Indemnified Party should the Indemnified Party elect to
take over the defense of any such claim.


--------------------------------------------------------------------------------



    (iii)               The parties agree to cooperate in defending such third
party claims and the Indemnified Party shall provide such cooperation and such
access to its books, records and properties as the Indemnifying Party shall
reasonably request with respect to any matter for which indemnification is
sought hereunder; and the parties hereto agree to cooperate with each other in
order to ensure the proper and adequate defense thereof.


    (iv)               With regard to claims of third parties for which
indemnification is payable hereunder, such indemnification shall be paid by the
Indemnifying Party upon the earlier to occur of: (i) the entry of a judgment
against the Indemnified Party and the expiration of any applicable appeal
period, or if earlier, five (5) days prior to the date that the judgment
creditor has the right to execute the judgment; (ii) the entry of an
unappealable judgment or final appellate decision against the Indemnified Party;
or (iii) a settlement of the claim. Notwithstanding the foregoing, provided that
there is no dispute as to the applicability of indemnification, the reasonable
expenses of counsel to the Indemnified Party shall be reimbursed on a current
basis by the Indemnifying Party if such expenses are a liability of the
Indemnifying Party. With regard to other claims for which indemnification is
payable hereunder, such indemnification shall be paid promptly by the
Indemnifying Party upon demand by the Indemnified Party.


6. Miscellaneous.


        6.1   Entire Agreement.   This Agreement, together with the exhibits
attached hereto, contain every obligation and understanding between the parties
relating to the subject matter hereof and merges all prior discussions,
negotiations, agreements and understandings, both written and oral, if any,
between them, and none of the parties shall be bound by any conditions,
definitions, understandings, warranties or representations other than as
expressly provided or referred to herein.

--------------------------------------------------------------------------------



        6.2   Notices.   Any notice or other communication or deliveries under
this Agreement shall be in writing and delivered personally or sent by certified
mail, return receipt requested, postage prepaid, or sent by prepaid overnight
courier to the parties. Any notices sent to the parties shall be at the
addresses below:

  If to the Seller at:


  Michael Stemple
14405 W. Colfax Ave., Suite 104
Lakewood, Colorado 80403


  If to the Company at:


  Almadoro Minerals Corp.
9620 Williams Road
Richmond
British Columbia, Canada V7A IH2


        6.3   Waivers and Amendments.   This Agreement may be amended,
superseded, canceled, renewed or extended, and the terms hereof may be waived,
only by a written instrument signed by the Company and the Seller or, in the
case of a waiver, by the party waiving compliance. No delay on the part of any
party in exercising any right, power or privilege hereunder shall operate as a
waiver thereof, nor shall any waiver on the part of any party of any such right,
power or privilege, nor any single or partial exercise of any such right, power
or privilege, preclude any further exercise thereof or the exercise of any other
such right, power or privilege.

        6.4   Governing Law/Venue.   All questions concerning the construction,
validity, enforcement and interpretation of this Agreement shall be governed by
and construed and enforced in accordance with the internal laws of the State of
Nevada, without regard to the principles of conflicts of law thereof. Each party
agrees that all legal proceedings concerning the interpretations, enforcement
and defense of the transactions contemplated by this Agreement (whether brought
against a party hereto or its respective affiliates, directors, officers,
shareholders, employees or agents) shall be commenced exclusively in the state
and federal courts in Denver, Colorado. Each party hereby irrevocably submits to
the exclusive jurisdiction of the state and federal courts in Denver, Colorado,
for the adjudication of any dispute hereunder or in connection herewith or with
any transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is improper or inconvenient venue for such
proceeding. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof via registered or certified mail or overnight delivery
(with evidence of delivery) to such party at the address in effect for notices
to it under this Agreement and agrees that such service shall constitute good
and sufficient service of process and notice thereof. Nothing contained herein
shall be deemed to limit in any way any right to serve process in any manner
permitted by law. The parties hereby waive all rights to a trial by jury.

--------------------------------------------------------------------------------



        6.5   Construction.   The headings herein are for convenience only, do
not constitute a part of this Agreement and shall not be deemed to limit or
affect any of the provisions hereof.

        6.6   Successors and Assigns.   This Agreement shall be binding upon and
inure to the benefit of the parties and their respective successors, heirs,
personal representatives, legal representatives, and permitted assigns.

        6.7   No Third-Party Beneficiaries.   This Agreement is intended for the
benefit of the parties hereto and their respective successors and permitted
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other person or entity.

        6.8   Counterparts.   This Agreement may be executed in several
counterparts and shall constitute one Agreement, binding on all parties hereto,
notwithstanding that all parties are not signatory as to other original or the
same counterpart. Facsimile signatures are acceptable.

        6.9   Severability.   If any provision of this Agreement is held to be
invalid or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Agreement shall not in any way be
affected or impaired thereby and the parties will attempt to agree upon a valid
and enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.

[REMAINDER OF THIS PAGE LEFT BLANK INTENTIONALLY]











--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the Company and Seller have duly executed this
Agreement, all as of the date first written above.

SELLER:

Michael Stemple


/s/ Michael Stemple
Michael Stemple, an individual

THE COMPANY:


ALMADORO MINERALS CORP.


/s/ Michael Stemple
Michael Stemple, President








--------------------------------------------------------------------------------

